Citation Nr: 0507499	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than April 8, 1999, 
for the award of service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant served on active duty for one month, five days, 
from August to September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
by the Togus, Maine, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was last before the Board 
in December 2003, when it was remanded to the RO for further, 
specified development.  It has now been returned to the Board 
for further appellate review.  


REMAND

The appellant's first claim seeking service connection for a 
left knee disability was denied by a final, unappealed rating 
action dated in January 1988; her second claim was also 
denied by a final, unappealed rating action dated in June 
1992.  Her third claim was received on April 8, 1999, and 
this claim was eventually allowed, based upon a reopened 
claim.  The effective date was established pursuant to 
38 C.F.R. § 3.400, as cited in the statement of the case.  

Because the appellant was never notified of the evidence 
needed to support either her underlying claim seeking service 
connection, or her current claim seeking an earlier effective 
date, the Board remanded this appeal in December 2003 for 
provision of the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Unfortunately, this has not been done.  The letter addressed 
to the appellant by the Appeals Management Center (AMC) on 
March 18, 2004, informs her only of the evidence needed to 
support a claim for an increased rating, which is not the 
issue currently on appeal to the Board.  The appellant has 
never been told that, in order to support her claim for an 
earlier effective date, she needs to submit evidence 
establishing the existence of a formal or informal claim 
seeking service connection for a left knee disability which 
was received by VA after the June 1992 rating action and 
before the April 8, 1999, claim which was eventually granted.  
The Board cannot proceed with its review of this appeal until 
this due process deficiency has been remedied and the 
directives in the former remand have been satisfied.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO (via the AMC) 
in Washington, D.C. for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim seeking 
an earlier effective date for service 
connection for a left knee disability.  
Specifically, the AMC or the RO should 
inform the appellant of the requirements 
for a formal and/or informal claim (see 
38 C.F.R. §§ 3.151(a), 3.155) and request 
that she submit or identify any evidence 
tending to show that a claim seeking 
service connection for a left knee 
disability was submitted to VA at any 
time after the June 1992 final rating 
action and before the April 8, 1999, 
claim which was eventually granted.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



